Citation Nr: 1410282	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-22 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for hyperthyroidism.

2.  Entitlement to a separate rating for visual impairment prior to February 29, 2012. 

3.  Entitlement to a scheduler rating higher than 30 percent for visual impairment since February 29, 2012. 

4.  Entitlement to a rating in excess of 30 percent for visual impairment on an extra-scheduler basis pursuant to 38 C.F.R. § 3.321(b)(1).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to May 1977. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a June 2009 rating decision, the RO granted an increased evaluation of 10 percent for hyperthyroidism, with bilateral exophthalmia and bilateral diplopia. Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 10 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993). Additionally, the Board notes that in a February 2010 rating decision, the Veteran's rating was decreased from 10 percent to zero percent, effective May 1, 2010, but a 10 percent rating was later reinstated in a May 2010 rating decision, effective May 1, 2010.

In January 2012 the Board remanded the issue of entitlement to service connection for hyperthyroidism with bilateral exophthalmia and bilateral diplopia for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In a June 2012 rating decision the RO granted the Veteran service connection for visual impairment and assigned an initial 30 percent rating effective February 29, 2012.  The Board finds that since the Veteran's claim was originally characterized as hyperthyroidism with bilateral exophthalmia and bilateral diplopia it is part and parcel of the original claim.  In addition, the Board has recharacterized the issues on appeal as listed on the title page. 

After a careful review of the Veteran's claims file the Board finds that the issue of entitlement to a higher rating based on extra-scheduler basis has been raised and the issue is now listed on the title page. 

The Board notes that the issue of entitlement to a TDIU rating has not been adjudicated by the RO but has been raised by the record.  Thus, the Board finds that although an appeal was not received on the issue of entitlement to a TDIU rating, it is now before the Board because it has been reasonably raised during the adjudicatory process of the underlying claim for a higher rating for hyperthyroidism of the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447,454-455 (2009).  Therefore, the issue is listed on the title page.

A review of the Virtual VA paperless claims processing system reveals additional VA medical records; these were reviewed by the RO in the June 2012 supplemental statement of the case (SSOC) and by the Board.  In addition, a December 2013 brief by the Veteran's representative is also in the Virtual VA system.  
 
In the December 2013 brief the Veteran's representative raised the issue of entitlement to service connection for a mental health condition, it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to a higher rating on an extra-scheduler basis and entitlement to a TDIU rating are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's hyperthyroidism is not shown to be manifested by tachycardia, tremor, and increased pulse pressure or blood pressure.  

2.   Since August 31, 2007, the Veteran's visual impairment, originally characterized as bilateral exophthalmia and bilateral diplopia, warrants a separate disability rating. 

3.  Since August 31, 2007, the Veteran's visual impairment has been manifested by a remaining field of vision of 15 for the left eye and 19 for the right eye.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased rating in excess of 10 percent for the service-connected hyperthyroidism have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.119 including Diagnostic Codes 7903, 7914 (2013).  

2.  Since August 31, 2007, the criteria for a separate disability rating of 60 percent for visual acuity, to include bilateral exophthalmia and bilateral diplopia have been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.75, 4.83a, 4.84a, Diagnostic Codes 6000- 6090 (prior to December 10, 2008).

3.  Since August 31, 2007, the criteria for a disability rating higher than 60 percent for visual acuity, to include bilateral exophthalmia and bilateral diplopia, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.75, 4.83a, 4.84a, Diagnostic Codes 6000- 6090 (prior to December 10, 2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran in correspondences in October 2007.  This letter detailed the elements of an increased rating claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that, upon receipt of an application for service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO informed the Veteran of the disability rating and effective dates in the October 2007 and July 2012 letters. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The RO also afforded the Veteran VA examinations in December 2007, February 2009, September 2009, and February 2012.  The Board finds that these VA examinations are adequate since the medical findings are stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

In November 2012 the Board remanded the issue of entitlement to service connection for hyperthyroidism with bilateral exophthalmia and bilateral diplopia in order to obtain the Veteran's VA and private treatment records and to afford the Veteran new VA examinations.  The Veteran's VA treatment records were associated with the Veteran's claims file and the Veteran was afforded a new VA examination in February 2012.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claims herein decided.


II. Analysis

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

Hyperthyroidism 

The February 2008 rating decision continued the Veteran's noncompensable rating for his service-connected hyperthyroidism with bilateral exophthalmia and bilateral diplopia.  In a June 2009 rating decision the RO granted an increased evaluation of 10 percent for hyperthyroidism, with bilateral exophthalmia and bilateral diplopia. As discussed below, the Veteran's bilateral exophthalmia and bilateral diplopia have now been separated out and will be discussed in further detail below. 

Diagnostic Code 7900 provides ratings for hyperthyroidism.  Hyperthyroidism with tachycardia, which may be intermittent, and tremor, or; continuous medication required for control, is rated 10 percent disabling.  Hyperthyroidism with tachycardia, tremor, and increased pulse pressure or blood pressure is rated 30 percent disabling.  Hyperthyroidism with emotional instability, tachycardia, fatigability, and increased pulse pressure or blood pressure is rated 60 percent disabling.  Hyperthyroidism with thyroid enlargement, tachycardia (more than 100 beats per minute), eye involvement, muscular weakness, loss of weight, and sympathetic nervous system, cardiovascular, or gastrointestinal symptoms, is rated 100 percent disabling.  

Note (1) to Diagnostic Code 7900 provides that, if disease of the heart is the predominant finding, the hyperthyroidism should be rated as hyperthyroid heart disease (Diagnostic Code 7008) if doing so would result in a higher rating than using the criteria above (Diagnostic Code 7900).  Note (2) provides that, if ophthalmopathy is the sole finding, rate as impairment of field vision (Diagnostic Code 6080); diplopia (Diagnostic Code 6090); or impairment of central visual acuity (Diagnostic Codes 6061-6079).  38 C.F.R. § 4.119. 

In order for the Veteran to warrant an increased rating of 30 percent for his service-connected hyperthyroidism it must be manifested by tachycardia, tremor, and increased pulse pressure or blood pressure.  The Board observes that at the February 2009 VA examination it was noted that he was cured.  At his February 2009, September 2009, and February 2012 VA examinations it was reported that he had tremors.  However, at the February 2009 and September 2009 VA examinations there was no indication of tachycardia or increased pulse or blood pressure; it was specifically stated in the February 2012 VA examination report that he did not have tachycardia or increased pulse or blood pressure.  In addition, the Veteran's post-service treatment records do not show that he has any of that symptomatology.  Thus, there is no evidence of tachycardia, tremor, and increased pulse pressure or blood pressure to warrant an increased rating.  His symptoms fall squarely within the criteria for a 10 percent rating.  

The Board acknowledges the Veteran's statements that he reserves the right to seek further consideration if his condition worsens. (See statement of February 4, 2013.)  This is a given within the VA system and whenever any Veteran feels that a service-connected disability has increased, she or he is encouraged to file for an increased rating.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-scheduler rating: (1) the established scheduler criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-scheduler disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  At In February 2009 it was noted that the Veteran was a full time employee at the Post Office for over 20 years.  In September 2009 it was noted that because of his hand tremors he had difficulty holding things and he lost three weeks of work in the past 12 months as a result of his depression and eye problems.  The Veteran is currently compensated, as noted above, for his symptoms of tremors.  Hence, the established scheduler criteria is not inadequate.  Additionally, the Board finds that there is no evidence that the Veteran's hyperthyroidism is manifested by frequent periods of hospitalization or that the rating schedule has been rendered impractical at this point.  

In sum, the Board finds that the Veteran's hyperthyroidism is not manifested by tachycardia, tremor, and increased pulse pressure or blood pressure.  Thus, the Board finds that an increased rating in excess of 10 percent is not warranted.

Visual Acuity

Prior to February 29, 2012, the Veteran's bilateral exophthalmia and bilateral diplopia was included in the Veteran's 10 percent disability rating for hyperthyroidism; however, the June 2012 rating decision granted the Veteran a separate rating for visual acuity as a result of his hyperthyroidism and assigned a 30 percent disability rating.   The Board notes that the RO characterized it as a visual impairment, previously rated under hyperthyroidism with bilateral exophthalmia and bilateral diplopia, associated with hyperthyroidism.  

The Veteran currently is rated as 30 percent disabling from February 29, 2012, under Diagnostic Code 6090-6080.  In this regard, the Board notes that hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2013).  

At the outset, the Board finds that since the Veteran's claim for an increased rating on August 31, 2007, was for the service-connected issue of hyperthyroidism with bilateral exophthalmia and bilateral diplopia that even though it was not granted a separate disability until February 29, 2012, the original date for his claim for an increased rating for his visual impairment is August 31, 2007.  In addition, the Board finds that the Veteran's visual impairment warrants a separate disability rating effective August 31, 2007. 

It should be noted that the criteria for rating eye disabilities were amended effective December 10, 2008.  The December 2008 amendments included a rearrangement of some substantive criteria for rating eye disabilities, which ultimately eliminated 38 C.F.R. § 4.84a (2008).  The current version of the schedule for rating the eye is located in 38 C.F.R. § 4.79 (2013).  However, these amended criteria govern cases only when the claim is filed on or after that date. 73 Fed. Reg. 66543 (November 10, 2008).  The Board notes that in the June 2012 rating decision the RO used the current rating criteria; however, upon the Board's determination that the Veteran's visual impairment was part and parcel of the Veteran's original claim filed on August 31, 2007, the appeal will be considered under the prior criteria.  Id.   

Prior to December 10, 2008, diplopia which was only occasional or was correctable was not a disability.  38 C.F.R. § 4.77 (2008).  Otherwise, diplopia was rated under 38 C.F.R. § 4.84a, Diagnostic Criteria 6090.  The percentage ratings were based on the degree of diplopia and the equivalent visual acuity.  The ratings were applicable to only one eye. 38 C.F.R. § 4.84a, Diagnostic Criteria 6090, Note 2.   A rating could not be assigned for both diplopia and decreased visual acuity or field of vision in the same eye. When diplopia was present, and there was also ratable impairment of visual acuity or field of vision of both eyes, the ratings for diplopia were to be applied to the poorer eye while the better eye was rated according to the best-corrected visual acuity or visual field.

When the diplopia field extended beyond more than one quadrant or more than one range of degrees, the evaluation for diplopia was to be based on the quadrant and degree range that provide the highest evaluation. 38 C.F.R. § 4.84a, Diagnostic Criteria 6090, Note 3. When diplopia existed in two individual and separate areas of the same eye, the equivalent visual acuity was to be taken one step worse, but no worse than 5/200. 38 C.F.R. § 4.84a, Diagnostic Criteria 6090, Note 4. If the diplopia was from 31 to 40 degrees, it was rated (a) equivalent to 20/40 visual acuity if it is up; (b) equivalent to 20/70 visual acuity if it is lateral; and (c) equivalent to 20/200 visual acuity if it is down. If the diplopia is from 21 to 30 degrees, it was rated (a) equivalent to 20/70 visual acuity if it is up; (b) equivalent to 20/100 visual acuity if it was lateral; and (c) equivalent to 15/200 visual acuity if it was down. If the diplopia was central at 20 degrees, it was rated equivalent to visual acuity of 5/200. 

Prior to December 10, 2008, Diagnostic Codes 6061-6079, provided for a 20 percent evaluation when there was 20/70 vision in one eye with 20/50 vision in the other eye, when there was 20/100 vision in one eye and 20/50 vision in the other eye, when there was 20/200 vision in one eye with 20/40 vision in the other eye, or when there was 15/200 vision in one eye with 20/40 vision in the other eye. 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079 (2008).  A 30 percent evaluation was warranted when there was 20/70 vision in one eye with 20/70 vision in the other eye, when there was 20/100 vision in one eye and 20/70 vision in the other eye, when there was 20/200 vision in one eye with 20/50 vision in the other eye, when there was 15/200 vision in one eye with 20/50 vision in the other eye, when there was 10/200 vision in one eye with 20/40 vision in the other eye, or when there was 5/200 vision in one eye with 20/40 vision in the other eye.  A 40 percent evaluation was warranted when there was 20/200 vision in one eye with 20/70 vision in the other eye, when there was 15/200 vision in one eye and 20/70 vision in the other eye, when there was 10/200 vision in one eye with 20/50 vision in the other eye, or when there was 5/200 vision in one eye with 20/50 vision in the other eye. Id.  A 50 percent evaluation was warranted when there was 10/200 vision in one eye with 20/70 vision in the other eye, or when there was 5/200 vision in one eye with 20/70 vision in the other eye. Id.  An award of 100 percent is assignable for visual acuity of 5/200 in each eye or visual acuity of 5/200 in one eye and blindness in the other eye, having only light perception, or anatomical loss of the other eye. Id.

Prior to December 10, 2008, visual impairment could also be rated on the basis of loss of field of vision.  38 C.F.R. § 4.76 (2008).  Ratings for impairment of field vision were evaluated under Diagnostic Criteria 6080 (2008).  To ascertain the correct rating under Diagnostic Criteria 6080, the average concentric contraction of visual fields must be computed in accordance with 38 C.F.R. § 4.76a. Under that provision, the extent of contraction of the visual field in each eye was determined by recording the extent of the remaining visual fields in each of eight 45-degree principal meridians.  The number of degrees lost was determined at each meridian by subtracting the remaining degrees from the normal visual fields.  The degrees lost were added together and then subtracted from 500.  The resulting figure was the total remaining degrees of visual field.  That figure was divided by eight to yield the average contraction for rating purposes.

Under Diagnostic Criteria 6080, concentric contraction of visual field to 5 degrees or less warranted a 100 percent rating for bilateral loss, and a 30 percent rating for unilateral loss, or rated as 5/200 (1.5/60).  Concentric contraction of visual field to 15 degrees but not to 5 degrees warranted a 70 percent rating for bilateral loss, and a 20 percent rating for unilateral loss, or rated as 20/200 (6/60).  Concentric contraction of visual field to 30 degrees but not to 15 degrees warranted a 50 percent rating for bilateral loss, and a 10 percent rating for unilateral loss, or rated as 20/100 (6/30).  Concentric contraction of visual field to 45 degrees but not to 30 degrees warranted a 30 percent rating for bilateral loss, and a 10 percent rating for unilateral loss, or rated as 20/70 (6/21).  Concentric contraction of visual field to 60 degrees but not to 45 degrees warranted a 20 percent rating for bilateral loss, and a 10 percent rating for unilateral loss, or rated as 20/50 (6/15).  The concentric contraction ratings required contraction within the stated degrees, temporally; the nasal contraction may have been less.  VA rated unilateral loss of temporal half as 10 percent disabling, or rated as 20/70 (6/21); and unilateral loss of nasal half as 10 percent disabling, or as 20/50 (6/15).  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).

At the Veteran's December 2007 VA examination his visual acuity for the right eye was 20/25+1 for corrected far the left eye was 20/20 for corrected far.  He reported vertical binocular diplopia in the reading position.   There was no eye lid retraction and his sclera, conjunctivitis, and cornea were clear; his anterior chamber was deep and quiet.  The Board notes that the Veteran's chart for the visual field is not adequate and his diplopia testing was not converted.  

A February 2009 VA Thyroid and Parathyroid Examination noted that the Veteran had decreased vision, double vision, and drooping lids.  He was diagnosed with exophthalmos and diplopia and exotropia residual; it was noted that needed glasses with prisms.  

The Veteran was afforded a VA examination in September 2009 and was diagnosed with refractive error (astigmatism and presbyopia), vertical diplopia and exophthalmos, and bilateral senile cataracts.    He was also diagnosed with resolved vertical diplopia.  He had constant, left eye ocular pain of 3 out of 10; he denied diplopia.   It was stated that the loss of vision was caused by or a result of his refractive error and senile cataracts.  The exophthalmos and left eye exposure keratopathy were due to thyroid ophthalmopathy.  The Veteran's visual acuity for the right eye corrected was 20/20 and for the left eye was 20/25-1.

At the Veteran's February 2012 VA examination his visual acuity for the right eye was 20/40 or better for corrected distance.  His visual acuity for the left eye was 20/40 or better for corrected distance and corrected near.  It was noted that the difference was not equal to two or more lines on the Snellen chart or its equivalent between distance and near corrected vision, with the near vision being worse.  His pupils were round and reactive to light.  It was noted that the Veteran had diplopia; extraocular movement was full and there was no restriction in the eye movements.  The diplopia was constant and was not correctable with standard spectacle correction.  His diplopia was noted to be present 21 to 30 degrees down and lateral, 31 to 40 degrees down and lateral, and greater than 40 degrees down and lateral.  It was noted that he did not have anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  Visual filed testing was performed using the Goldman chart.  It was noted that the Veteran did not have any loss of visual field.  Contraction of the right visual field was specifically recorded as follows: temporal, 41 degrees out of 85; down temporal, 60 out of 85; down, 42 out of 65; down nasal, 47 out of 50; nasal, 42 out of 60; up nasal, 35 out of 55; up, 32 out of 45; and up temporal, 55 out of 55. Total remaining visual field for the right eye was 354, and after it was subtracted from 500 and divided by the average was 19 degrees.   Contraction of the left visual field was specifically recorded as follows: temporal, 50 degrees out of 85; down temporal, 65 out of 85; down, 56 out of 65; down nasal, 50 out of 50; nasal, 36 out of 60; up nasal, 40 out of 55; up, 37 out of 45; and up temporal, 47 out of 55. Total remaining visual field for the left eye was 354 and after it was subtracted from 500 and divided by the average was 15 degrees.  It was noted that it affected the Veteran's employment because his pain was mostly bothered by pain in the left eye and he has to close it when he had stabbing pain; he also had to close one eye when reading to avoid double vision. 

From the outset the Board notes that the Veteran's visual acuity can be rated under three different criteria; visual acuity (Diagnostic Codes 6071-6076), ratings for impairment of field vision (Diagnostic Code 6080), diplopia (Diagnostic Code 6090).  

Diagnostic Code 6090 is the diagnostic criteria for diplopia.  Under 38 C.F.R. § 4.77 diplopia that is occasional correctable is not considered a disability; therefore, since the Veteran's diplopia was noted to be only in the reading position in December 2007 and he was diagnosed with resolved vertical diplopia  in September 2009 the Board finds that the Veteran does not meet the criteria for diplopia at that time.  

In February 2012 the Veteran's diplopia was noted to be constant and not correctable; thus, there is evidence of diplopia.  As the Veteran is service-connected for diplopia with exotropia of both eyes, the poorer eye is evaluated under Diagnostic Criteria 6090 for purposes of determining visual acuity. 38 C.F.R. § 4.84a, Diagnostic Criteria 6090, Note 2 (2008).  Goldman perimeter chart testing
indicated that the Veteran had diplopia in 21 degrees to 30 degrees down; when those results are applied to Diagnostic Code 6090  the equivalent visual acuity would be 15/200.  As noted above, the better eye is rated according to the best corrected visual acuity; thus, in this case that would be 20/40.  When 15/200 and 20/40 are applied to Diagnostic Code 6077, the result is a 20 percent disability rating.  The Veteran's diplopia was also noted to be 21 degrees to 30 degrees, which is equivalent to 20/100, and when applied to Diagnostic Code 6079 the result is a 10 percent disability rating.  His diplopia was also found to be 31 degrees to 40 degrees down, which is equivalent to 20/200, and when applied to Diagnostic Code 6077 the result is a 20 percent disability rating.  The Veteran's diplopia was also noted to be 31 degrees to 40 degrees lateral, which is equivalent to 20/70, and when applied to Diagnostic Code 6079 the result is a 10 percent disability rating.  Thus, the Board finds that there is no evidence that the Veteran warrants a compensable rating prior to February 29, 2012, or that he warrants a higher rating in excess of 30 percent since February 29, 2012. 

The Veteran might also warrant a compensable rating prior to February 29, 2012, and a higher rating since February 29, 2012, based on visual acuity; however, after a careful review of the Veteran's claims file the Board finds that he does not warrant a compensable rating at any point during the pendency of the appeal.  Based on best corrected distance at the December 2007 VA examination his left eye was 20/20 and his right eye was 20/25+1, at the September 2009 VA examination his left eye was 20/25-1 and his right eye was 20/20, and at the February 2012 VA examination his left eye was 20/40 and his right eye was 20/40.  When each of those findings is applied to the Diagnostic Criteria it results in a noncompensable rating.  Therefore, the Board finds that the Veteran should not be rated on visual acuity. 

The last applicable rating criteria is the impairment of field of vision (Diagnostic Code 6080).  The Board recognizes that the December 2007 VA examination report did not include adequate testing fields for the chart of visual field, not all of the principal meridians were charted.  In addition, testing was not done at the September 2009 VA examination.  Therefore, affording the Veteran the benefit of the doubt the Board will use the results of testing done during the February 2012 VA examination.  As noted above, after computation the Veteran's right eye is found to be 15 degrees and the Veteran's left eye is found to be 19 degrees.  According to Note 2 the alternative ratings of Diagnostic Code 6080 should be employed when there is a ratable defect of visual acuity, or a different impairment of the visual field in the other eye.   Thus, when applied to Diagnostic Code 6080 the Veteran's right eye results in concentric contraction to 15 degrees but not to 5 degrees and should be rated as 20/200 and the Veteran's left eye results in concentric contraction that is to 30 degrees but not to 15 degrees and should be rated as 20/100.  When 20/200 and 20/100 are applied to the Impairment of Central Visual Acuity the result is a 60 percent disability rating under Diagnostic Code 6076.  

Therefore, the Board finds that under Diagnostic Code 6076 the Veteran's service-connected visual impairment warrants a 60 percent disability rating since August 31, 2007.  The Board also finds that there is no evidence that at any point during the pendency of the appeal that the Veteran's visual impairment warrants a higher rating.  To warrant a higher rating under Diagnostic Code 6075 the Veteran's vision must be 20/200 in both eyes (70 percent disability rating), 15/200 in one eye and 20/200 in the other eye (70 percent disability rating), 10/200 in one eye and 20/200 in the other eye (70 percent disability rating), 15/200 in both eyes (80 percent disability rating), 10/200 in one eye and 15/200 in the other eye (80 percent disability rating), or 10/200 in both eyes (90 percent disability rating).   Under Diagnostic Code 6072 there needs to be vision in one eye of 5/200 and 15/200 in the other eye (80 percent disability rating), or 5/200 and 10/200 in the other eye (90 percent disability rating). Under Diagnostic Code 6071 there needs to be vision in one eye of 5/200 and 5/200 in the other eye (100 percent disability rating).  However, as noted above the Veteran's visual impairment is not manifested by any of those results.  In addition the Board finds that since there is no evidence of anatomical loss of either eye or blindness in either eye with only light perception then Diagnostic Code 6061, 6062, 6063, 6064, 6067, and 6068 are not applicable.  Nor is there evidence of concentric contraction to 5 degrees bilaterally. 

In sum, the Board finds that a separate rating of visual impairment is warranted from the date of claim August 31, 2007.  Moreover, the Board finds that the Veteran's visual impairment warrants a rating of 60 percent but not higher, effective August 31, 2007.  


ORDER

An increased rating in excess of 10 percent for hyperthyroidism is denied.

Prior to February 29, 2012, a separate rating for visual impairment is granted. 

Since August 31, 2007, a scheduler rating of 60 percent for visual impairment is granted, subject to the legal authority governing the payment of compensation benefits.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-scheduler rating: (1) the established scheduler criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-scheduler disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

In February 2009 it was noted that the Veteran's vision had significant effects on his employment.  The September 2009 VA thyroid examination report indicated that the Veteran lost three weeks of work in a 12 month period because of episodes of depression, episodes of left eye pain, and medical appointments.  It was noted at the February 2012 VA eye examination that the Veteran was mostly bothered by pain in the left eye and he had to close his left eye when he got a stabbing pain.  In addition, he needed to close one eye when reading to avoid double vision.  At the February 2012 VA thyroid and parathyroid examination it was noted that based solely on his service-connected hyperthyroidism condition, primarily his eye condition, he had limitations to work in certain jobs that required visual acuity.  

The Board finds that a referral of the Veteran's visual impairment to the Director of VA Compensation Service for extraschedular consideration is warranted.  The authority to assign extraschedular ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service, and not the Board, in the first instance.  Therefore, the correct course of action for the Board, where it finds that entitlement to an extraschedular evaluation may be present, is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  Floyd v. Brown, 9 Vet. App. 88 (1996). 

As indicated in the introduction, the Board has included TDIU as an issue on appeal pursuant to Rice v. Shinseki, 22 Vet. Ap. 47 (2009).  As noted above, there is an indication that the Veteran's service-connected disabilities interfere with his ability to work. Thus, the issue of entitlement to a TDIU has been reasonably raised by the evidence of record.  Id.

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent scheduler evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

The Veteran is currently service-connected for hyperthyroidism (10 percent disabling effective August 31, 2007), hypothyroidism (30 percent disabling effective August 31, 2007), and visual impairment (60 percent disabling effective August 31, 2007). 

As the Board herein above granted the Veteran the higher disability rating of 70 percent for visual impairment effective August 31, 2007, the Board finds that appellate review of the TDIU element of the Veteran's claim at this time would be premature.  In this regard, the Veteran should be sent a VCAA notice letter regarding the TDIU element of his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Thereafter, the RO should schedule the Veteran for a VA examination to determine whether his service-connected disabilities render him incapable of performing the mental and physical acts required for substantially gainful employment, given his educational and occupational background. 

Accordingly, the case is REMANDED for the following action:

 1.  Obtain and associate with the claims file all updated VA and private treatment records.  

2.  The RO should send the Veteran appropriate VCAA notice for the issue of entitlement to a TDIU rating in accordance with  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 
 
3.  Refer the Veteran's visual acuity to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321(b) for consideration of whether an extraschedular rating is warranted.

4.  The Veteran should be afforded a VA examination to determine whether his service-connected disabilities (hyperthyroidism, hypothyroidism, and visual impairment) preclude him from obtaining and maintaining all forms of substantially gainful employment.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Based on a review of the record evidence, the examiner should identify the symptoms and manifestations associated with the Veteran's service-connected disabilities (hyperthyroidism, hypothyroidism, and visual impairment) and opine as to whether his disabilities render the Veteran incapable of performing the mental and physical acts required for all forms of employment, given his educational and occupational background.  In making this assessment, the examiner is advised that neither the Veteran's age nor his non-service-connected disabilities should be considered.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

5.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the remaining claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


